Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-17 are presented for the examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over MORISHIGE(WO 0198904 A1)  in view of Wood(US 20170161059 A1)   .

As to claim 1,  Morishige teaches send, using indirect communication via a proxy, a service request for selection of a service consumer( when the client 1 issues an update notification request for TCB content, the proxy server 3 issues an update notification request to the WEB server 2 on behalf of the client. When the specified WEB content is updated, WEB server 2 sends an update notification of the WEB content to Proxy server 3 described above, sec: the second embodiment, ln 1-10/ The proxy server requesting, on behalf of the client, the web server to notify the web server of an update regarding the specific web content; sec: When a proxy  server is interposed, ln 6-20), said service request being one of a notification request or a callback request( when the client 1 issues an update notification request for TCB content, the proxy server 3 issues an update notification request to the WEB server 2 on behalf of the client. When the specified WEB content is updated, WEB server 2 sends an update notification of the WEB content to Proxy server 3 described above, sec: the second embodiment, ln 1-10).
 	Morishige does not teach indicate, in a header of said service request, a version of a programming interface configured to support said service request, wherein identification of a presence of said header of said service request permits differentiated treatment of said service request by said proxy. However, Wood teaches  indicate, in a header of said service request, a version of a programming interface configured to support said service request, wherein identification of a presence of said header of said service request permits differentiated treatment of said service request by said proxy( development environment deployment manager 130[proxy] evaluates the request to determine a template stored in database 135 which is appropriate for the requested development environment, para[0028], ln 3-15/ evaluating the request at block 204 includes determining an appropriate version of an application programming interface (API) for creation of a component of the requested development environment, based on the request, para[0029], ln 1-3/ Thus, as depicted in FIG. 2, block 204 may include constituent steps beginning at block 204-1, where headers[header] in the request representing a response object are evaluated to determine an API version for a first requested component of the development environment. For example, the variables expected in the response object, including the names of the variables and the number of variables in the response object, may be evaluated to determine a correct API version corresponding to the response object. Based on the evaluation, at block 204-2, an appropriate version of the API component is identified, and at block 204-3, an appropriate template or set of templates for the version of the API component are identified. In one embodiment, steps 204-1 through 204-3 may be repeated for each component of the requested development environment to determine the API version of each component, and to determine the correct template for the requested development environment, para[0031]/ the attributes of a request or call to an API are used at block 204-1 to determine the version of the API to be used. For example, if three variables are included in a request to an API, a first version of the API may be used, whereas if four variables are included in a request to an API, a second version of the API may be used, para[0032]/  if the response object expects three variables having particular names, the development environment deployment manager 130 may select an API version that provides such a response object , ln 12-20/ Fig.2/ The request may include options such as a deployment type, a build identification, a label for the request, a manifest name for packages, one or more package names, whether the package should be deployed on a clean stage, and other options. In response, the API may provide a completion status with a job identifier, a URL for details of the job, a start and end time, a percentage of completion, a pointer to logging information, para[0059]/ the deployment manager is a proxy to check the response object of header to identify the version of api in order to provide different supports as described above ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Morishige with Wood to incorporate the feature of indicate, in a header of said service request, a version of a programming interface configured to support said service request, wherein identification of a presence of said header of said service request permits differentiated treatment of said service request by said proxy because this manages multiple versions of application programming interfaces are described.
As to claim 6, it is rejected for the same reason as to claim 1 above.
	 
3.	Claims 2, 3, 7, 8, 12, 15  are rejected under 35 U.S.C. 103 as being unpatentable over MORISHIGE(WO 0198904 A1)  in view of Wood(US 20170161059 A1) and further in view of Robbins(US 20110158132 A1).

As to claim 2, Morishige and Wood do not teach wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to  indicate, in said header of said service request,  said service request is one of said notification request or said callback request. However, Robbins teaches indicate, in said header of said service request,  said service request is one of said notification request or said callback request( NOTIFY requests may contain "Event" headers that may contain an event package name for which a notification is being generated, for example. The "Event" package name may correspond to the "Event" header in the corresponding SUBSCRIBE message. NOTIFY requests may also contain "Content-Type" headers which may indicate a body format, and may also contain bodies that may contain the state of the subscribed resource and/or service, para[0033], ln 3-15).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Morishige  and Wood with  Robbins to incorporate the feature of indicate, in said header of said service request,  said service request is one of said notification request or said callback request  because this enables the transmitting party to be notified of the outcome of the referenced request.  
As to claim 3, Robbins teaches the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to indicate, in said header of said service request a name of said notification request or a name of said callback request(para[0033], ln 3-15) and Wood teaches indicate, in said header of said service request, said version of  said programming interface  in the event said version is higher than 1( para[0029], ln 5-30). 
As to claims 7, 8, they are rejected for the same reasons as to claims 2, 3 above.
As to claim 12, Wood teaches  the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: indicate, in said header of said service request, said version of said programming interface in the event said version is equal to 1 by refraining from including data that represents said version in said header( ( where headers in the request representing a response object are evaluated to determine an API version for a first requested component of the development environment. For example, the variables expected in the response object, including the names of the variables and the number of variables in the response object, may be evaluated to determine a correct API version corresponding to the response object, para[0031], ln 1-25).
As to claim 15, it is rejected for the same reason as to claim 12 above.

4.	Claims 4, 9  are rejected under 35 U.S.C. 103 as being unpatentable over MORISHIGE(WO 0198904 A1) in view of Wood(US 20170161059 A1) and further in view of McDougal(US 20120005319 A1).
As to claim 4, it is rejected for the same reason as to claim 1 above. In addition, Wood teaches select a service consumer for said service request  having a programming interface that supports handling said version of said programming interface( Thus, as depicted in FIG. 2, block 204 may include constituent steps beginning at block 204-1, where headers[header] in the request representing a response object are evaluated to determine an API version for a first requested component of the development environment. For example, the variables expected in the response object, including the names of the variables and the number of variables in the response object, may be evaluated to determine a correct API version corresponding to the response object. Based on the evaluation, at block 204-2, an appropriate version of the API component is identified, and at block 204-3, an appropriate template or set of templates for the version of the API component are identified. In one embodiment, steps 204-1 through 204-3 may be repeated for each component of the requested development environment to determine the API version of each component, and to determine the correct template for the requested development environment, para[0031]/ the attributes of a request or call to an API are used at block 204-1 to determine the version of the API to be used. For example, if three variables are included in a request to an API, a first version of the API may be used, whereas if four variables are included in a request to an API, a second version of the API may be used, para[0032]).
 Morishige and Wood do not teach send said request to said  service consume. However, Mcdouga teaches send said request to said  service consume (network access from endpoint 110 may be received by proxy 120, and headers within that request may be analyzed by proxy 120 in a similar manner to that described above. Information regarding application 112 (such as name, version, and/or type) may be determined by proxy 120. Proxy 120 may send instructions (such as code) to application 112. The instructions may be determined based on the determined information about application 112, such as the type of application 112. For example, the instructions may include executable content that application 112 should be capable of performing if application 112 actually is the type of application it represents itself to be. Such instructions may be sent by proxy 120 in order to validate that application 112 can perform activities that are typical of the application's type, para[0030], ln 1-45).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Morishige  and Wood with Mcdougal to incorporate the feature of send said request to said  service consume because this allows malware may be prevented from communicating with a network even after successfully compromising an endpoint.  
As to claim 9, it is rejected for the same reason as to claim 4 above.

5.	Claims 5, 10, 17  are rejected under 35 U.S.C. 103 as being unpatentable over MORISHIGE(WO 0198904 A1) in view of Wood(US 20170161059 A1) in view of McDougal(US 20120005319 A1) and further in view of  JP(JP 2016533062 A) .

As to claim 5, Morishige, Wood and Mcdougal do not teach  the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to said header of said service request comprises indication that 4 of 14Appl. No.: 17/164,455 Amdt. dated January 21, 2022 Attorney Docket No.: 042933/554403Reply to Office Action of July 22, 2021said service request is one of said notification request or said callback request and handle said service request as  said notification request or said callback request based on determining said header of said service request comprises said indication, wherein handling  said service request as said notification request or said callback request is different from handling a service request of a type other than said notification request or said callback request. However, JP teaches the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to said header of said service request comprises indication that 4 of 14Appl. No.: 17/164,455 Amdt. dated January 21, 2022 Attorney Docket No.: 042933/554403Reply to Office Action of July 22, 2021said service request is one of said notification request or said callback request and handle said service request as  said notification request or said callback request based on determining said header of said service request comprises said indication, wherein handling  said service request as said notification request or said callback request is different from handling a service request of a type other than said notification request or said callback request(    In order to differentiate between standard HTTP messages where the content distribution network (or the node and / or distribution node that routed the request) serves as a notice message for the distribution node or content distribution network, HTTP The header of the message can include a field that contains a notice indicator. This notice indicator informs the distribution node or content distribution node that the message should be interpreted as a notice message. The notice indicator may be part of the notice information required by the distribution node or CDN to distinguish between standard HTTP messages and (among other things) HTTP messages that serve as notice messages, Sec: FIG. 3A, ln 50-60/  In this way, the delivery node or CDN, specifically the node that routed the CDN request, can check the cookie header of the HTTP message to determine the notice cookie value. If the message does not contain a notice cookie value, the delivery node or CDN may interpret the message as a standard HTTP message, sec: FIG. 3A, ln 120-140 ).  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Morishige, Wood  and  Mcdougal  with  JP to incorporate the feature of  the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to said header of said service request comprises indication that 4 of 14Appl. No.: 17/164,455 Amdt. dated January 21, 2022 Attorney Docket No.: 042933/554403Reply to Office Action of July 22, 2021said service request is one of said notification request or said callback request and handle said service request as  said notification request or said callback request based on determining said header of said service request comprises said indication, wherein handling  said service request as said notification request or said callback request is different from handling a service request of a type other than said notification request or said callback request because this  allows the network to dynamically activate (deactivate) and / or adjust the notice function using cookie setting instructions at any time.
As to claims 10 17, they are rejected for the same reason as to claim 5 above.

6.	Claim  11 is rejected under 35 U.S.C. 103 as being unpatentable over MORISHIGE(WO 0198904 A1) in view of Wood(US 20170161059 A1) and further in view of Vano(US 20140164479 A1).

As to claim 11,  Morishige, Wood do not teach  the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: indicate, in said header of said service request, said version of said programming interface in the event said version is higher than 1 by including data that represents said version in said header. However, Vano teaches the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: indicate, in said header of said service request, said version of said programming interface in the event said version is higher than 1 by including data that represents said version in said header( This could be done as illustrated in FIG. 5 where the HTTP Header 122 includes an X-LiveUpgrade value that is updated by incrementing the value until it reaches some value representing the number of versions of the web based service at which point a loop is detected and an HTTP 404 message can be returned indicating that the requested site is not available in the web based service, para[0028]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Morishige, Wood  with Vano to incorporate the feature of the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: indicate, in said header of said service request, said version of said programming interface in the event said version is higher than 1 by including data that represents said version in said header because this  allows a computing system to access services at other computing systems and to quickly and efficiently receive application data from other computing system. 

7.	Claims 13, 16  are rejected under 35 U.S.C. 103 as being unpatentable over MORISHIGE(WO 0198904 A1) in view of Wood(US 20170161059 A1) and further in view of JEUNG(KR 20090036456 A) 

As to claim 13,  Wood teaches said programming interface is an application programming interface(where headers in the request representing a response object are evaluated to determine an API version  for a first requested component of the development environment( para[0031], ln 1-14).   
  	Morishige, Wood do not teach  said header is a 3gpp-Sbi_callback header. However,  Jeung teaches said header is a 3gpp-Sbi_callback header( The HTTP header information 510 includes transmission and reception information of a font message. As shown in FIG. 6, the HTTP header information 510 includes a date, a service type (m_Application), a caller information (m_From), a callback information (m_CallBack), a content type (Content-Type), and a content length information ( Content-Length) may be included, sec: Referring to FIG. 4, line 50-60/  which is a font message, in the form of the 3GPP MMS International, sec: As shown in FIG. 5,  ln 50-60). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Morishige, Wood  with Jeung  to incorporate the feature of  programming interface is an application programming interface, header is a 3gpp-Sbi_callback header because this reduces the load of the message providing service providing system by transmitting data of a relatively small size than the case of transmitting to the image file by transmitting the font data in the message data included.
As to claim 16, it is rejected for the same reason as to claim 13 above.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MORISHIGE(WO 0198904 A1) in view of Wood(US 20170161059 A1)  and further in view of  JP(JP 2016533062 A) .

As to claim 14, Morishige, Wood do not teach he at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: determine said header of said service request does not comprise an indication that said service request is one of said notification request or said callback request; and handle said service request as a service request of a type other than said notification request or said callback request, based on determining said header of said service request does not comprise said indication, wherein handling said service request as said notification request or said callback request is different from handling said service request of said type other than said notification request or said callback request. However, JP teaches  he at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: determine said header of said service request does not comprise an indication that said service request is one of said notification request or said callback request; and handle said service request as a service request of a type other than said notification request or said callback request, based on determining said header of said service request does not comprise said indication, wherein handling said service request as said notification request or said callback request is different from handling said service request of said type other than said notification request or said callback request( In order to differentiate between standard HTTP messages where the content distribution network (or the node and / or distribution node that routed the request) serves as a notice message for the distribution node or content distribution network, HTTP The header of the message can include a field that contains a notice indicator. This notice indicator informs the distribution node or content distribution node that the message should be interpreted as a notice message. The notice indicator may be part of the notice information required by the distribution node or CDN to distinguish between standard HTTP messages and (among other things) HTTP messages that serve as notice messages, Sec: FIG. 3A, ln 50-60/  In this way, the delivery node or CDN, specifically the node that routed the CDN request, can check the cookie header of the HTTP message to determine the notice cookie value. If the message does not contain a notice cookie value, the delivery node or CDN may interpret the message as a standard HTTP message, sec: FIG. 3A, ln 120-140 ).  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Morishige, Wood with  JP to incorporate the feature of  the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to said header of said service request comprises indication that 4 of 14Appl. No.: 17/164,455 Amdt. dated January 21, 2022 Attorney Docket No.: 042933/554403Reply to Office Action of July 22, 2021said service request is one of said notification request or said callback request and handle said service request as  said notification request or said callback request based on determining said header of said service request comprises said indication, wherein handling  said service request as said notification request or said callback request is different from handling a service request of a type other than said notification request or said callback request because this  allows the network to dynamically activate (deactivate) and / or adjust the notice function using cookie setting instructions at any time.
Response to the argument: 

9.	Applicant amendment filed on 01/21/2022 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 “ Applicant has amended independent Claims 1 and 6 to recite, in some form or fashion, to "send, using indirect communication via a proxy, a service request for selection of a service consumer, said service request being one of a notification request or a callback request" and to "indicate, in a header of said service request, a version of a programming interface configured to support said service request, wherein identification of a presence of said header of said service request permits differentiated treatment of said service request by said proxy". Applicant respectfully submits that each of the cited references, namely, Rodgers, Teegan, Willman, Plunk, and Brown, fails to teach or suggest the features now recited by amended independent Claims 1 and 6 and, indeed, the references were not cited for this proposition.”.
10.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1),  Morishige teaches send, using indirect communication via a proxy, a service request for selection of a service consumer( when the client 1 issues an update notification request for TCB content, the proxy server 3 issues an update notification request to the WEB server 2 on behalf of the client. When the specified WEB content is updated, WEB server 2 sends an update notification of the WEB content to Proxy server 3 described above, sec: the second embodiment, ln 1-10/ The proxy server requesting, on behalf of the client, the web server to notify the web server of an update regarding the specific web content; sec: When a proxy  server is interposed, ln 6-20), said service request being one of a notification request or a callback request( when the client 1 issues an update notification request for TCB content, the proxy server 3 issues an update notification request to the WEB server 2 on behalf of the client. When the specified WEB content is updated, WEB server 2 sends an update notification of the WEB content to Proxy server 3 described above, sec: the second embodiment, ln 1-10).
 	 Wood teaches  indicate, in a header of said service request, a version of a programming interface configured to support said service request, wherein identification of a presence of said header of said service request permits differentiated treatment of said service request by said proxy( development environment deployment manager 130[proxy] evaluates the request to determine a template stored in database 135 which is appropriate for the requested development environment, para[0028], ln 3-15/ evaluating the request at block 204 includes determining an appropriate version of an application programming interface (API) for creation of a component of the requested development environment, based on the request, para[0029], ln 1-3/ Thus, as depicted in FIG. 2, block 204 may include constituent steps beginning at block 204-1, where headers[header] in the request representing a response object are evaluated to determine an API version for a first requested component of the development environment. For example, the variables expected in the response object, including the names of the variables and the number of variables in the response object, may be evaluated to determine a correct API version corresponding to the response object. Based on the evaluation, at block 204-2, an appropriate version of the API component is identified, and at block 204-3, an appropriate template or set of templates for the version of the API component are identified. In one embodiment, steps 204-1 through 204-3 may be repeated for each component of the requested development environment to determine the API version of each component, and to determine the correct template for the requested development environment, para[0031]/ the attributes of a request or call to an API are used at block 204-1 to determine the version of the API to be used. For example, if three variables are included in a request to an API, a first version of the API may be used, whereas if four variables are included in a request to an API, a second version of the API may be used, para[0032]/  if the response object expects three variables having particular names, the development environment deployment manager 130 may select an API version that provides such a response object , ln 12-20/ Fig.2/ The request may include options such as a deployment type, a build identification, a label for the request, a manifest name for packages, one or more package names, whether the package should be deployed on a clean stage, and other options. In response, the API may provide a completion status with a job identifier, a URL for details of the job, a start and end time, a percentage of completion, a pointer to logging information, para[0059]/ the deployment manager is a proxy to check the response object of header to identify the version of api in order to provide different supports as described above ).
And Mcdouga teaches network access from endpoint 110 may be received by proxy 120, and headers within that request may be analyzed by proxy 120 in a similar manner to that described above. Information regarding application 112 (such as name, version, and/or type) may be determined by proxy 120. Proxy 120 may send instructions (such as code) to application 112. The instructions may be determined based on the determined information about application 112, such as the type of application 112. For example, the instructions may include executable content that application 112 should be capable of performing if application 112 actually is the type of application it represents itself to be. Such instructions may be sent by proxy 120 in order to validate that application 112 can perform activities that are typical of the application's type, para[0030], ln 1-45).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

 /LECHI TRUONG/ Primary Examiner, Art Unit 2194